                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

Nikos Kidis,

       Plaintiff,

v.                                            Case No. 16-13070

John Moran,                                   Sean F. Cox
                                              United States District Court Judge
      Defendant.
______________________________/

                             ORDER DENYING
            DEFENDANT’S MOTION FOR RECONSIDERATION (ECF No. 143)

       In this excessive force case, a jury returned a verdict in favor of Plaintiff Nikos Kidis and

against Defendant John Moran. The jury awarded $1 in compensatory damages and $200,000 in

punitive damages. After the verdict, Moran moved for a remittitur or a new trial, arguing that the

punitive damage award was unconstitutionally excessive. (ECF No. 125). The Court denied this

motion in an Opinion and Order issued on April 16, 2019 (ECF No. 139). On April 30, 2019, Moran

filed the instant motion, asking the Court to reconsider its April 16, 2019 Opinion and Order. (ECF

No. 143).

       Motions for reconsideration are governed by Local Rule 7.1 of the Local Rules of the Eastern

District of Michigan, which provides:

       (3) Grounds. Generally, and without restricting the court’s discretion, the court will
       not grant motions for rehearing or reconsideration that merely present the same
       issues ruled upon by the court, either expressly or by reasonable implication. The
       movant must not only demonstrate a palpable defect by which the court and the
       parties and other persons entitled to be heard on the motion have been misled but
       also show that correcting the defect will result in a different disposition of the case.



                                                  1
See Eastern District of Michigan Local Rule 7.1(h)(3). A motion for reconsideration does not afford

Moran an opportunity to present the same issues that have been already ruled on by the Court, either

expressly or by reasonable implication. Nor does a motion for reconsideration afford Moran an

opportunity to make new arguments that could have been, but were not, raised before the Court

issued its ruling.

        Unless the Court orders otherwise, no response to a motion for reconsideration is permitted

and no hearing is held. Eastern District of Michigan Local Rule 7.1(h)(3). The Court concludes

that, with respect to Moran’s Motion for Reconsideration, neither a response brief nor a hearing is

necessary.

        Again, in order to grant a motion for reconsideration, Moran must demonstrate a palpable

defect by which the Court has been misled and must also show that correcting the defect will result

in a different disposition of the case. After reviewing Moran’s Motion for Reconsideration, the

Court concludes that he has not met that standard.

        Moran raises three arguments in his motion. First, he argues that the Court erred in

concluding that Moran’s conduct was reprehensible because only one of the five factors from State

Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 416 (2003) was present in this case. See

Bridgeport Music, Inc., v. Justin Combs Pub., 507 F.3d 470, 486 (6th Cir. 2007) (“The existence of

any one of these factors weighing in favor of a plaintiff may not be sufficient to sustain a punitive

damages award; and the absence of all of them renders any award suspect.”) (quoting State Farm,

538 U.S. at 419). However, the Court concludes that, at the very least, two factors were present:

Moran’s tortious conduct evinced an indifference to, or reckless disregard for, Kidis’s health and

safety, and Moran acted with intentional malice. See Trial Tr. vol. 3, 23:5-9 (Kidis testifying that,


                                                 2
during the beating, Moran stated, “We’re going to teach you for running, motherfucker. We’re going

to get you.”). Thus, Moran’s first argument does not demonstrate a palpable defect that necessitates

correction.

       Next, Moran argues that the Court erred by comparing this case to a series of Second Circuit

cases that “involved a finding of physical injury,” and notes that, even in the cases cited by the

Court, no court “approve[d] of a punitive award at or above $200,000 against a single police

officer.” In making this argument, Kidis reargues the applicability of those cases cited by the Court.

The Court notes that most of the cases that Moran takes issue with were originally cited by Kidis

in his response to Moran’s motion for remittitur, and that Moran had ample opportunity to

distinguish these cases in his reply brief. In fact, Moran attempted to preemptively distinguished

some in his motion, itself. (ECF No. 125, PageID 4413-4415). A motion for reconsideration will not

stand as a third chance to argue the applicability of this case law. The Court concludes that Moran’s

second argument does not demonstrate a palpable defect that necessitates correction.1

           Finally, Moran argues that the Court erred by “categorically rejecting” a single-digit

punitive -to-compensatory ratio. However, Moran’s mere disagreement with the Court’s conclusion

does not, itself, establish a palpable defect that necessitates correction.

       For these reasons, the Court concludes that Moran has not met his burden under Local Rule

7.1(h)(3). Accordingly, his motion for reconsideration is DENIED.




       1
       Moran also cites several new cases as comparable to this case. (ECF No. 143, PageID
5792-5793). The Court concludes that none of these cases change the analysis of its April 16,
2019 Opinion and Order.


                                                   3
      IT IS SO ORDERED.
                          s/Sean F. Cox
                          Sean F. Cox
                          United States District Judge

Dated: May 16, 2019




                             4
